DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Independent claim 1 (and dependent claims 2-9 dependent thereon) recites the limitation "die stacks" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
It is noted that “mounting die stacks” in line 5 is assumed as “mounting the die stacks” because “die stacks” is previously mentioned in line 1.
● Independent claim 1 (and dependent claims 2-9 dependent thereon) recites the limitation "individual die stacks" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
It is noted that "individual die stacks" is assumed as “the individual die stacks” because “die stacks” is previously mentioned.
● Independent claim 1 (and dependent claims 2-9 dependent thereon) recites the limitation "adjacent die stacks" in last line.  There is insufficient antecedent basis for this limitation in the claim.
It is noted that “adjacent die stacks” in last line is assumed as “the adjacent die stacks” because “die stacks” is previously mentioned.
● Independent claim 10 (and dependent claims 11-15 dependent thereon) recites the limitation "divider wall material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
It is noted that “divider wall material” in line 4 is assumed as “a divider wall material” because it is a first mentioned.
● Independent claim 10 (and dependent claims 11-15 dependent thereon) recites the limitation "die stacks" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
It is noted that “mounting die stacks” in line 6 is assumed as “mounting the die stacks” because “die stacks” is previously mentioned in line 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 6,743,699) in view of England et al (US 2013/0026643).
Regarding claims 1-2, Doan (Figs. 1-11) discloses  a method for separating semiconductor dies of a chip-on-wafer assembly, comprising: arranging divider walls 22 in a pattern on a first surface of a device wafer 10 (column 3, lines 55-57) such that regions between the divider walls define mounting sites; mounting a die 16  to the first surface of the device wafer, wherein the individual die 16 are located at a corresponding mounting site between the divider walls; cutting through the device wafer 10 from a second surface that is opposite the first surface of the device wafer (not shown in Fig. 11 embodiment, see column 4, lines 59-63, “alternatively by way of example only, polymer is not deposited on second side 14.  Regardless, cutting occurs into portions of the scribe line”, and see column 5, lines 19-21, “The described cutting might occur into the first side, into the second side or both sides”); and removing the divider walls 22 from between the dies 16 (Fig. 11) thereby forming a vacant lane between adjacent dies 16.
Doan does not disclose the dies 16 mounting to the device wafer 10 after arranging the divider walls 22.
However, it would have been obvious to mount the dies 16 to the device wafer 10 after arranging the divider walls 22 in the alternative sequences as claimed because it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Gibson, 5 USPQ 230 (CCPA 1930), such alternative sequences would provide the same result of retaining the semiconductor dies between the divider walls.

Doan does not disclose the dies being the die stacks.
However, England (Figs. 1G-1K) teaches a method for separating semiconductor die stacks of a chip-on- wafer assembly, comprising: mounting die stacks 110a-110d to a device wafer 100b, wherein individual die stacks are located at a corresponding mounting site between the divider walls 134.  Accordingly, it would have been obvious to modify the method of Doan by forming the semiconductor dies as the semiconductor die stacks in order to fabricate multi die assemblies at the wafer level, as taught by England (see abstract).
Regarding claims 3 and 5, Doan (Figs. 1-11) further discloses pre-forming the divider walls 22 (i.e., stencil, column 4, lines 1-4) into the pattern prior to arranging the divider walls on the first surface of the device wafer; and adhering the divider walls 22 to the first surface of the device wafer; and the divider walls 22 have a height that is greater than a height of the die stacks 16.
Regarding claim 7, Doan discloses the divider walls 22 are removed (Fig. 11), but does not disclose the etching is used for removal.
However, it would have been obvious to use etching as a process for removal the divider walls because it is a known equivalent process and an obvious matter of design choice.  
Regarding claim 9, England (Fig. 1J) further teaches the divider walls 134 form an integral interface with at least one side of an adjacent die stack.
Regarding claim 10, Doan (Figs. 1-14) discloses a method for separating semiconductor dies 16 of a chip-on-wafer assembly, comprising: mounting a carrier wafer 35 on a second surface of a device wafer 10 (Fig. 13); dispensing divider wall material into intersecting lines (i.e., scribe lines, column 4, lines 29-31) of a pattern to form divider walls 22 on a first surface of the device wafer; mounting the dies 16 to a first surface of the device wafer before dispensing the divider wall material, the dies 16 having lanes therebetween that define the intersecting lines of the pattern (Fig. 10); and cutting through the device wafer 10 from a second surface of the device wafer 10 to the first surface to separate the dies (Fig. 14 and column 5, lines 19-21, “The described cutting might occur into the first side, into the second side or both sides”).
Doan does not disclose the dies 16 mounting to the device wafer 10 after arranging the divider walls 22.
However, it would have been obvious to mount the dies 16 to the device wafer 10 after arranging the divider walls 22 in the alternative sequences as claimed because it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Gibson, 5 USPQ 230 (CCPA 1930), such alternative sequences would provide the same result of retaining the semiconductor dies between the divider walls.
Doan does not disclose the dies being the die stacks.
However, England (Figs. 1G-1K) teaches a method for separating semiconductor die stacks of a chip-on- wafer assembly, comprising: mounting die stacks 110a-110d to a device wafer 100b, wherein individual die stacks are located at a corresponding mounting site between the divider walls 134.  Accordingly, it would have been obvious to modify the method of Doan by forming the semiconductor dies as the semiconductor die stacks in order to fabricate multi die assemblies at the wafer level, as taught by England (see abstract).
Regarding claim 11, Doan discloses the divider walls 22 are removed (Fig. 11), but does not disclose the etching is used for removal.
However, it would have been obvious to use etching as a process for removal the divider walls because it is a known equivalent process and an obvious matter of design choice.  
Claims 4, 6, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Doan and England et al as applied to claim 1 or 10 above, and further in view of Sekine et al (US 6,495,914).
Regarding claims 4, 6, 8 and 15, Doan (Figs. 1-11) further discloses molding a molding material 30 (Fig. 9 and column 4, lines 32-33) over a top surface of each of the die stacks 16, wherein the cutting through the device wafer is accomplished after the molding material is applied (claims 4 and 8); wherein a width of the divider walls 22 between each of the die stacks 16 is less than a distance between the die stacks, the molding material 30 extending between the divider walls and side portions of each of the die stacks (claim 6); and wherein the molding material 30 forms side portions between each of the die stacks 16 and the divider walls 22 (claim 15).
Doan discloses the molding material 30 molded over the top surface of each of the die stacks 16, but does not disclose the molding material also molded over a top surface of each of the divider walls, and thinning at least the molding material to expose at least a top surface of the divider walls.
However, Sekine (Figs. 4a-4c) teaches a method comprising: a molding material 48 molded over the top surface of each of the dies 47 and over a top surface of each of the divider walls 42/43, and thinning at least the molding material to expose at least a top surface of the divider walls.  Accordingly, it would have been obvious to mold the molding material of Doan not only over the top surface of each of the die stacks but also over a top surface of each of the divider walls, and thinning at least the molding material because such molding and thinning processes are well known and commonly used in the art for removing the excess molding material to expose the top surfaces of the divider walls and to provide a coplanar surface between the top surfaces of the molding material and the divider sidewalls.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Doan and England et al as applied to claim 10 above, and further in view of Farnworth et al (US 6,908,784).
As discussed above, the combination of Doan and England substantial read
on the invention as claimed. England (Fig. 11) further teach no molding material extending between the die stacks and the divider walls 134, England does not teach a molding material molded over a top surface of the die stacks and the divider walls.
However, Farnworth (Figs. 1J-1K) teaches a method comprising a molding material 36P (column 11, lines 45-46) molded over a top surface of the dies 10T and the divider walls 28P (column 11, lines 27-28), and wherein the molding material 36P does not extend between the dies and the divider walls 28P. Accordingly, in view of teachings of England and Farnworth, it would have been obvious to further modify the method of Doan by including a molding material molded over a top surface of the die stacks and the divider walls because as is well known, such molded structure would provide a protection layer over the top surface of the die stacks, as taught by Farnworth.
Allowable Subject Matter
Dependent claims 12-13 would be allowable if rewritten to overcome the rejection(s) of independent claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all of the limitations recited in dependent claims 12-13, including:
● separating the carrier wafer from the device wafer prior to the cutting through the device wafer, and removing the divider walls after the cutting through the device wafer (claim 12).
● applying a carrier film over a top surface of the die stacks prior to the cutting through the device wafer, the carrier film being attached to a dicing frame, removing the carrier wafer after the carrier film is applied to the top surface and prior to the cutting through the device wafer, and removing the divider walls after the carrier wafer is removed (claim 13).
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 10 have been considered but are moot because the new reference (US 6,743,699) is applied in the new ground of rejection (i.e., different combination, interpretations).
Applicant argues that the applied references do not teach “mounting die stacks to the first surface of the device wafer after arranging the divider walls” as recited in claim 1 or “mounting die stacks to a first surface of the device wafer after dispensing the divider wall material” as recited in claim 10.
This argument is not persuasive because it would have been obvious to mount the die stacks to the device wafer after arranging the divider walls in the alternative sequences as claimed because it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Gibson, 5 USPQ 230 (CCPA 1930), such alternative sequences would provide the same result of retaining the semiconductor dies between the divider walls. Furthermore, as stated in Applicant’s specification at paragraph [0023], the die stacks can be mounted either before or after arranging the divider walls on the device wafer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817